DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority from KR1020190075089 filed in Korea on 06/24/2019. The priority documents were electronically retrieved on 06/18/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020 and 11/16/2020 are considered and attached.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-7, 9-10, 13, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al., (US-20170315645-A1, hereinafter as, PARK). 
In regards to claim 1, PARK discloses a display device (fig.1A, display device), comprising: a display module that is foldable about a first folding axis and a second folding axis (display panel that is foldable about two axes FX1 and FX2, fig.1B), the first folding axis and the second folding axis being spaced apart from each other along a first direction and extended in a second direction crossing the first direction (fig.1B, FX1 and FX2 spaced apart along DR3 (say first direction) and extended in a DR2 direction (say second direction) crossing the DR3 direction (first direction)); and a digitizer module below the display module (fig.2A, touch sensing unit TU disposed above the display panel but may be disposed below the DP, para 0068, the touch sensing unit TU may be disposed on a base surface of the display panel DP), the second electrodes being insulated from the first electrodes (an interlayer insulating layer, para 0012, between TX and RX electrodes), and wherein the plurality of first electrodes comprises: a plurality of first sub-electrodes overlapped with the first folding axis (RX electrodes in SA-1 region as first sub-electrodes overlapped with FX1, fig.6B); and a plurality of second sub-electrodes overlapped with the second folding axis (fig.6B, RX electrodes in SA-2 region overlapped with FX2), the second sub-electrodes being at a different layer from the first sub-electrodes (fig.6C, since TU1 and TU2 touch parts comprising RX and TX electrodes are disposed on two different layers, RX electrodes in SA-1 region and RX-2 electrodes in SA-2 region are also disposed at different layers i.e. IL-BS and PSA as shown).
PARK does not expressly disclose “wherein the digitizer module comprises: a plurality of first electrodes extended in the first direction and arranged along the second direction (RX electrodes arranged along DR1 direction and extended in DR2 direction (second direction), fig.6B); and a plurality of second electrodes extended in the second direction and arranged along the first direction (fig.6B, TX electrodes, arranged along DR2 (second direction) and extended in DR1 direction).”
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, in view of PARK’s disclosure cited above, since 2 electrodes (RX and TX) can be arranged and extended along given 3 directions, in a finite number of ways, in order to select an alternative way of placing the electrodes in the touch display array. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

In regards to claim 22, PARK discloses a display device (fig.1A, display device), comprising: a display module that is foldable about a first folding axis and a second folding axis (display panel that is foldable about two axes FX1 and FX2, fig.1B), the first folding axis and the second folding axis being spaced apart from each other along a first direction and extended in a second direction crossing the first direction (fig.1B, FX1 and FX2 spaced apart along DR3 (say first direction) and extended in a DR2 direction (say second direction) crossing the DR3 direction (first direction)); and a digitizer module below the display module (fig.2A, touch sensing unit TU disposed above the display panel but may be disposed below the DP, para 0068, the touch sensing unit TU may be disposed on a base surface of the display panel DP), wherein the plurality of first electrodes comprises: a plurality of first sub-electrodes overlapped with the first folding axis (RX electrodes in SA-1 region as first sub-electrodes overlapped with FX1, fig.6B); and a plurality of second sub-electrodes overlapped with the second folding axis (fig.6B, RX electrodes in SA-2 region overlapped with FX2),    
PARK does not expressly disclose “wherein the digitizer module comprises: a plurality of first electrodes extended in the first direction; and a plurality of second electrodes extended in the second direction and electrically disconnected from the first electrodes (RX electrodes extended along DR2 direction, TX electrodes extended along DR1 direction which are electrically disconnected with RX, fig.6B) and wherein the second sub-electrodes are closer to the display module than the first sub-electrodes are (by virtue of the disposition of TU2 and TU1 touch parts RX electrodes in SA-1 region would be closer to DP, fig.6C).” 
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, in view of PARK’s disclosure as cited above to alternatively place the 2 electrodes (RX and TX electrodes) in given 3 directions in a finite number of ways. Additionally, the second sub-electrodes can also be disposed closer to display panel DP than the first sub-electrodes as an alternative design choice and would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, in view of PARK’s disclosure as cited above. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

In regards to claim 24, PARK discloses a display device (fig.1A, display device) comprising: a display module that is foldable about a first folding axis and a second folding axis, the first folding axis and the second folding axis being spaced apart from each other along a first direction and are extended in a second direction crossing the first direction (fig.1B, FX1 and FX2 spaced apart along DR3 (say first direction) and extended in a DR2 direction (say second direction) crossing the DR3 direction (first direction)); and a digitizer module below the display module (fig.2A, touch sensing unit TU disposed above the display panel but may be disposed below the DP, para 0068, the touch sensing unit TU may be disposed on a base surface of the display panel DP), 
and wherein the plurality of first electrodes comprise: a plurality of first sub-electrodes (RX electrodes in the SA-1 region, figs.6B-6C); a plurality of second sub-electrodes (RX electrodes in the SA-2 region, figs.6B-6C) at a same layer as the first sub-electrodes (para 0098, each of the touch electrode parts TU1 and TU2 may have a single-layer structure or a multi-layer structure. If in a single layer structure, RX in SA-1 and RX in SA-2 would be at the same layer, figs.6B-6C); and a plurality of third sub-electrodes that are overlapped with the first folding axis (TX in the SA-1 region overlapped with the first folding axis, fig.6C), are located between the first sub-electrodes and the second sub-electrodes, and are at a different layer from the first sub-electrodes (TX in SA-1 region of the TU1 would be located between the layers of RX in SA-1 and RX-in SA-2, figs.6B-6C).  
PARK does not expressly disclose “wherein the digitizer module comprises: a plurality of first electrodes extended in the first direction (RX electrodes extended in DR1 direction, fig.6B); and a plurality of second electrodes extended in the second direction and electrically disconnected from the first electrodes (TX electrodes extended in DR2 direction, fig. 6B).”   
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, in view of PARK’s disclosure as cited above to alternatively place the 2 electrodes (RX and TX electrodes) in given 3 directions in a finite number of ways. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

In regards to claim 3, PARK discloses the display device of claim 1, wherein the display module comprises: first, second, and third non-folding regions arranged along the first direction (fig.6B, three non-folding region along DR1); a first folding region overlapped with the first folding axis and located between the first and second non-folding regions (fig.6B, first folding region overlapping FX1 which is located between right and left non-folding regions); and a second folding region overlapped with the second folding axis and located between the second and third non-folding regions (fig.6B, second folding region overlapping FX2 and located between second and third folding regions to the left and right of FX2).

In regards to claim 4, PARK discloses the display device of claim 3, wherein the first sub-electrodes are overlapped with the first non-folding region (fig.6B, RX1 electrodes on the left side overlapped with firs non-folding region), the first folding region (first folding region overlapping FX1, fig.6B), and the second non-folding region (fig.6B, second non-folding region), and the second sub-electrodes (fig.6B, RX2) are overlapped with the third non-folding region (fig.6B, third non-folding region), the second folding region (fig.6B, second folding region overlapping FX2), and the second non-folding region (and the second non-folding region, fig.6B).
 In regards to claim 5, PARK discloses the display device of claim 4, wherein the plurality of second electrodes comprises: a plurality of third sub-electrodes overlapped with the first sub-electrodes (fig.6B, TX1 overlapped with RX1); and a plurality of fourth sub-electrodes overlapped with the second sub-electrodes, the fourth sub-electrodes being at a different layer from the third sub-electrodes (TX2 overlapped with RX2, fig.6B, further at fig.6C, since TU2 and TU1 are two different layers, TX2 are at different layer than TX1).
 In regards to claim 6, PARK discloses the display device of claim 5, wherein the first sub-electrodes are below the third sub-electrodes (RX1 are disposed below TX1, fig. 6B), 
PARK does not expressly disclose “and the second sub-electrodes are on the fourth sub-electrodes (RX1 are disposed over the TX2, fig.6B).” However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to dispose RX1 over TX2 as an alternative design choice for forming the electrode array stack. 
In regards to claim 7, PARK discloses the display device of claim 5, wherein the digitizer module further comprises a base substrate (fig. 6C, NP1/IL-BS substrate), the first sub-electrodes are below the base substrate (fig.6C, TU1 below NP-1/IL-BS, therefore, RX1 are below), and the second sub-electrodes are on the base substrate (TU2 on the NP-1/IL-BS, fig.6C).
In regards to claim 9, PARK discloses the display device of claim 7, PARK does not expressly disclose “wherein the third sub-electrodes are on the base substrate (TX1 are below the substrate NP-1/IL-BS, fig.6C as TU1), and the fourth sub-electrodes are below the base substrate (TX2 are on the substrate NP-1/IL-BS).” 
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to dispose RX1 over TX2 as an alternative design choice for forming the electrode array stack. 
In regards to claim 10, PARK discloses the display device of claim 3, wherein the first folding region is foldable in an out-folding manner about the first folding axis such that the first folding region has a convex top surface (fig.2B, the first folding region is foldable in an out-folding manner so that the BA1 has convex top surface as shown).
 
 In regards to claim 13, PARK discloses the display device of claim 10, wherein the second folding region is foldable in an in-folding manner about the second folding axis, such that the second folding region has a concave top surface (fig.2B, BA2 is foldable in an in-folding manner about FX2, such that the second folding region is concave top surface as shown).
 
In regards to claim 23, PARK discloses the display device of claim 22, wherein the second electrodes (TX electrodes, fig.6B) comprise: a plurality of third sub-electrodes overlapped with the first sub-electrodes (TX1 overlapped with RX1, fig.6B); and a plurality of fourth sub-electrodes overlapped with the second sub-electrodes (TX2 overlapped with RX2, fig.6B), wherein the first sub-electrodes are below the third sub-electrodes (RX1 below TX1, fig. 6B), and the second sub-electrodes are on the fourth sub-electrodes (TX2 on RX2, fig.6B).
In regards to claim 25, PARK discloses the display device of claim 24, 
PARK does not expressly disclose wherein the first and second sub-electrodes (RX1 and RX2, fig.6B) are closer to the display module than the third sub-electrodes are (TX1, fig.6B).
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to dispose RX1 over TX2 as an alternative design choice for forming the electrode array stack.

Allowable Subject Matter
7.	Claims 2, 8, 11-12, 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 2, PARK discloses the display device of claim 1, 
PARK does not disclose “wherein the first sub-electrodes are electrically connected to the second sub-electrodes.”  
In regards to claim 8, PARK discloses the display device of claim 7, PARK does not disclose wherein the second sub-electrodes are electrically connected to the first sub-electrodes through via holes that are defined in the base substrate and overlapped with the second non-folding region.

In regards to claim 11, PARK discloses the display device of claim 10, further comprising: a first supporting portion below the digitizer module and overlapped with the first non-folding region (fig.6C, PSA as a supporting portion below the sensor array layer overlapped first non-folding region as PSA extends horizontally across the substrate); a second supporting portion below the digitizer module and overlapped with the second non-folding region (fig. 6C, DP substrate below the touch sensor array layer overlapped with second non-folding region); 
PARK does not disclose “and a plurality of joint units below the digitizer module and overlapped with the first folding region, wherein the joint units are extended in the second direction and are arranged along the first direction.” 
Claim 12 depends from claim 11. 
In regards to claim 14, PARK discloses the display device of claim 13, PARK does not disclose “further comprising a third supporting portion below the digitizer module, spaced apart from a second supporting portion, and overlapped with the third non-folding region.” 

In regards to claim 15, PARK discloses the display device of claim 3, wherein the display module further comprises: a fourth non-folding region (fig.6B, fourth non-folding region); and a third folding region between the third non-folding region and the fourth non-folding region (fig.6B, third folding region between the third non-folding region and the fourth non-folding region), 
PARK does not disclose “the third folding region being overlapped with a third folding axis extending in the second direction, the first electrodes further comprise fifth sub-electrodes overlapped with the third folding axis, and the fifth sub-electrodes are at a same layer as the first sub-electrodes.” 
Claims 16-21 depend from claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627